Exhibit 10.1

 

LOGO [g705179ex10_1pg001.jpg]   

2013-14 Corporate Incentive Plan

COMPANY CONFIDENTIAL

Fiscal years 2013-14

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

1. PURPOSE

The purpose of the Voltari Corporation (the “Company”) 2013-14 Corporate
Incentive Plan (the “Plan”) is to drive a culture focused on organizational
performance. The Plan is intended to deliver “pay-for-performance” through
annual incentive payments based on overall Company performance over a two-year
period. The Plan is intended to provide all eligible employees (the
“Participants”) with additional compensation for their contribution to the
achievement of the Company’s objectives, encouraging and stimulating superior
performance by such individuals, and assisting and retaining highly qualified
employees.

 

2. DEFINITIONS

Definitions for specific terms used within this Plan document are identified
below.

 

  A. “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Compensation Committee.

 

  B. “Base Salary” refers to the annual salary, or base wage in the case of
hourly employees, component of the employee’s compensation as specified in their
employment agreement or offer letter as adjusted from time to time, exclusive of
any additional allowances, payments or non-cash benefits.

 

  C. “Board” means the Board of Directors of the Company.

 

  D. “Bonus Award” is, for any Fiscal Year, the cash payment that may be earned
by a Participant, for that Fiscal Year, subject to the terms and conditions of
the Plan.

 

  E. “Bonus Pool” is, for each Fiscal Year, a pool of funds established in the
Budget from which Bonus Awards may be paid subject to the terms and conditions
hereof. The funding of the Bonus Pool will be determined and calculated in
accordance with Exhibit A.

 

  F. “Budget” means, for any Fiscal Year, the Company’s budget for that Fiscal
Year as approved by the Board.

 

Page 1 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

  G. “CAO” means the Company’s Chief Administrative Officer.

 

  H. “Cause” means with respect to a Participant’s termination, the
Participant’s: (i) failure to perform his or her duties; (ii) commission of, or
indictment for a felony or any crime involving fraud or embezzlement or
dishonesty or conviction of, or plea of nolo contendere to a misdemeanor (other
than a traffic violation) punishable by imprisonment under federal, state or
local law; (iii) engagement in an act of fraud or of willful dishonesty towards
the Company or any of its Affiliates; (iv) misconduct or negligence while
employed by the Company or any of its Affiliates; (v) violation of a federal or
state securities law or regulation or employment law; (vi) dishonesty
detrimental to the Company or any of its Affiliates; (vii) conduct involving any
immoral acts which is reasonably likely to impair the reputation of the Company
or any of its Affiliates; (viii) disloyalty to the Company or any of its
Affiliates; (ix) use of a controlled substance without a prescription or the use
of alcohol which impairs Participant’s ability to carry out Participant’s duties
and responsibilities; (x) violation by a Participant of the Company’s policies
and procedures or any breach of any agreement between the Company and
Participant; or (xi) embezzlement and/or misappropriation of property of the
Company or any of its Affiliates.

 

  I. “CEO” means the Company’s Chief Executive Officer.

 

  J. “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.

 

  K. “Company” means Voltari Corporation and, if applicable, any of its
subsidiaries and their successors and assigns.

 

  L. “Compensation Committee” means the Compensation Committee of the Board,
which has the authority to oversee the Plan and approve and amend the Plan if it
deems such change(s) is/are in the best interest of the Company.

 

  M. “Eligible Earnings” will, for any Fiscal Year, be equal to the
Participant’s actual cumulative payments of Base Salary for that Fiscal Year, or
specified portion thereof. Eligible Earnings is determined before reductions for
contributions under Section 401(k) of the Internal Revenue Code of 1986, as
amended, and includes (but is not limited to) regular earnings, holiday pay,
paid time off, sick pay, on call pay, call out pay and short term disability. As
defined, Eligible Earnings effectively prorates the effect of any changes in
Base Salary during the applicable Fiscal Year for purposes of calculating Bonus
Awards. Eligible Earnings does not include, without limitation and to the extent
applicable, (i) financial awards under the Plan; (ii) variable compensation such
as incentive awards, commissions or spot bonuses if any; (iii) imputed income
from such programs as life insurance, auto allowance, or non-recurring earnings
such as moving or relocation expenses, allowances or perquisites;
(iv) stock-related compensation; or (v) overtime, unless required to be included
in Eligible Earnings for purposes of the Plan, in accordance with applicable
law.

 

Page 2 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

  N. “EBITDA” means, for any Fiscal Year the Company’s consolidated net income
before interest income and expense, provision for income taxes, depreciation and
amortization, calculated in accordance with US generally accepted accounting
principles, then in effect, and in accordance with the currently employed
accounting policies, methods and practices employed by the Company. For the
avoidance of doubt, expense calculations hereunder shall include, but not be
limited to, restructuring expenses, expenses for payment hereunder or expenses
under any equity compensation arrangement or plan.

 

  O. “Financial Targets” are, for each Fiscal Year, the financial targets of the
Company established by the Board for that Fiscal Year as described in Section 5
and set forth in Exhibit A attached hereto.

 

  P. “Fiscal Year” means, as the context requires, either (1) the Company’s
fiscal year beginning January 1, 2013, and ending December 31, 2013 or (2) the
Company’s fiscal year beginning January 1, 2014, and ending December 31, 2014.

 

  Q. “Management Committee” consists of the Company’s (i) CEO and (ii) CAO and
such other officers of the Company as the Compensation Committee may designate
from time to time.

 

  R. “Minimum Financial Target(s)” shall have the meaning set forth in Exhibit A
attached hereto.

 

  S. “Named Executive Officer” or (“NEOs”) means any officer of the Company
deemed by the Company as of the last day of 2013-14 to be a “named executive
officer” of the Company as defined in Item 402(a) of Regulation S-K under the
Securities Act of 1933 and the Securities Exchange Act of 1934, each as amended.

 

  T. “Non-Exempt Employee” means an employee who receives hourly wages as
determined under the Fair Labor and Standards Act and the wage and hours law of
the applicable state.

 

  U. “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

 

  V. “Claw Back” is a compensation recovery method, provided under the Plan to
recover all (or a portion) of a prior Bonus Award (i) based on correction or
restatement of the Company’s audited financial statements or other factor
affecting Financial Targets, or (ii) in the event that any Participant engages
in acts or omissions that would result in a termination for Cause.

 

Page 3 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

  W. “Revenue” means the Company’s Fiscal Year revenue in accordance with the
currently employed accounting policies, methods and practices employed by the
Company (consistent with U.S. GAAP) and the preparation of its consolidated
financial statements and its Budget.

 

  X. “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.

 

  Y. “Target Bonus Percentages” represent a percentage of each Participant’s
Eligible Earnings, designated by position or job level as a target Bonus Award
set forth on Exhibit B attached hereto, with respect to Participant’s other than
NEOs and as set forth on Exhibit A with respect to NEOs, as applicable.

 

3. ELIGIBILITY

In order to be eligible to participate in the Plan and receive a Bonus Award for
any Fiscal Year, a Participant must be a full-time active employee and working
in a bonus eligible position for at least ninety (90) consecutive days during
that Fiscal Year (“Full-Time” is defined as working forty (40) or more hours per
week) and have executed all required Company documents. Employees of
subsidiaries that the Company has acquired or may acquire during the Fiscal Year
shall not be deemed Participants under the Plan unless specifically designated.
Contingency workers, including, without limitation, temporaries, part-time
employees, contractors, consultants and outsourced work teams are not eligible
for participation in the Plan. Employees who transfer into or out of a Bonus
Award eligible position during the Fiscal Year will be eligible for a prorated
Bonus Award as described in Section 4 below as long as all other criteria under
this Plan are met. In order to be eligible to participate in the Plan and/or to
receive any payout, Participants will be able to participate in the Company’s
Long Term Incentive Plan but will not be able to participate simultaneously in
the Company’s Sales Incentive Plan or any other incentive plans. To the extent
that there is any conflict between this Plan and the Company’s Sales Incentive
Plan or other incentive plans, this Plan will govern.

 

  •  

Good Standing: Participants must be actively employed and in good standing (and
otherwise in compliance with the Company’s policies and procedures) on the
actual bonus pay date in order to receive a payout. Participants placed on a
performance improvement plan or in corrective action status as a result of poor
performance during the relevant Fiscal Year, but that return to “Good Standing”
status prior to the bonus payment date will only be eligible for a prorated
incentive payout for that Fiscal Year at the discretion of the Management
Committee. If the employee’s status returns to “Good Standing” in the new year,
eligibility for full participation in the Plan will be reinstated for the new
year going forward, but the employee will not be entitled to a Bonus Award for
any period while not in “Good Standing.” As a condition of the receipt of any
Bonus Award, the Participant shall be required to certify (or shall be deemed to
have certified) at the time of receipt in a manner acceptable to the Company
that the Participant is in compliance with the terms and conditions of the

 

Page 4 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

 

Plan and that the Participant has not engaged in, and does not intend to engage
in, any acts or omissions that may result in the termination of Participant’s
employment by the Company for Cause.

 

  •   Forfeiture of Bonus Award: If a Participant’s employment is terminated for
any reason in a Fiscal Year, the Participant will not accrue or otherwise be
entitled to any bonus award payment for that Fiscal Year. If a Participant’s
employment is terminated for any reason with or without Cause in the year
succeeding Fiscal Year, the Participant will not be entitled to a bonus award
payment if the termination date is prior to the date Bonus Awards are actually
disbursed, except as may otherwise be provided by the Compensation Committee in
its sole and absolute discretion. Bonus Awards are not considered accrued or
earned until they are approved by the Compensation Committee and are actually
paid by the Company. Consequently, a Participant whose employment with the
Company is voluntarily or involuntarily terminated for any reason with or
without Cause prior to the actual Bonus Award payment date will be deemed
ineligible for payment of the Bonus Award.

 

  •   Sales Incentive Plan: Without exception, Sales Representatives are not
eligible under this Plan, however, they may be eligible under the Company’s
Sales Incentive Plan. “Sales Representative” means an employee whose primary
function is directly engaged in “selling” the Company’s products and services to
its customers.

 

  •   Other Cash Incentives and/or Plans: Without exception, Participants will
not be eligible to receive any cash incentive other than those approved by
Compensation Committee.

 

  •   Acquired Employees: Without exception, employees acquired through any
acquisition after the effective date of this Plan shall not be eligible under
this Plan unless specifically designated.

Participation in this Plan is at the Company’s discretion and the Compensation
Committee may, at its sole and absolute discretion, decide to alter, modify,
amend or terminate the Plan.

 

4. PRORATED BONUS AWARDS

A Participant will earn a Bonus Award based on Eligible Earnings for the time
period the Participant is actively and continuously employed full-time in an
eligible position during the applicable Fiscal Year subject to meeting the
eligibility requirements under Section 3.

 

  •   New Hires and Rehires: The Bonus Award will be based on Eligible Earnings
during the applicable Fiscal Year. Since Eligible Earnings accounts for time
employed and in good standing in any given Fiscal Year, a Participant initially
hired on July 1st for example would have Eligible Earnings calculated from
July 1st through the end of the Fiscal Year. In the case of rehires, there is no
credit for prior service and the rehire date must occur on or before October 1st
in order for the Participant to be eligible under the Plan for the Fiscal Year.

 

Page 5 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

  •   Leaves of Absence: Time taken during a leave of absence results in a
reduction in Eligible Earnings and a corresponding reduction in potential Bonus
Awards consistent with the length of time on leave of absence. Furthermore,
payments of Bonus Awards are not considered earned and payable unless and until
the Participant returns to work, with the exception of military leave. If the
leave of absence lasts nine months or more during a Fiscal Year, then the
Participant will not have met the 90-day eligibility required to earn a bonus
for that Fiscal Year.

 

  •   Promotions and Demotions: If a Company action results in a Participant’s
movement from one bonus-eligible position to another bonus-eligible position
(with either a higher or lower bonus target) or an increase or decrease in bonus
target, then a prorated Bonus Award will be calculated. The Bonus Award will be
calculated using Eligible Earnings for the applicable time periods that the
different bonus percentages were in effect. However, if a Participant is both
promoted and later demoted during the Fiscal Year, the Participant’s entire
bonus eligibility and bonus target percent will be determined by the lower
grade.

 

  •   Move from Bonus-Eligible Position to a Non-Bonus Eligible Position: The
Bonus Award will be calculated based upon Eligible Earnings and the applicable
bonus percentage while in a bonus-eligible position as long as the Participant
was in the position for a minimum of ninety (90) consecutive days during the
applicable Fiscal Year.

 

  •   Move from Non-Bonus-Eligible Position to a Bonus-Eligible Position: The
Bonus Award will be calculated based upon Eligible Earnings and the applicable
bonus percentage while in the bonus-eligible position as long as the Participant
was in the eligible position for a minimum of ninety (90) consecutive days
during the Fiscal Year.

 

  •   Acquired Employees: Without exception, employees acquired through any
acquisition shall not be eligible for a prorated Bonus Award under this Plan
unless specifically designated.

 

5. FINANCIAL TARGETS AND MINIMUM FINANCIAL TARGETS

The Financial Targets established for the Plan for a Fiscal Year consist of
EBITDA, and Revenue amounts approved by the Compensation Committee for that
Fiscal Year. The Company must achieve the Minimum Financial Targets set forth in
Exhibit A and consisting of the EBITDA and Revenue amounts approved by the
Compensation Committee for a Fiscal Year in order for any payout to occur under
the Plan with respect to that Fiscal Year.

 

Page 6 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

The Financial Targets and Minimum Financial Targets for each Fiscal Year are set
forth in Exhibit A. Notwithstanding the Financial Targets set forth in Exhibit
A, for each Fiscal Year.

The Board may consider, in its sole discretion at any time prior to the final
determination of Bonus Awards, the impact on Participants of extraordinary or
non-recurring events, changes in applicable accounting rules or principles,
changes in the Company’s methods of accounting, changes in applicable law,
changes due to consolidation, acquisitions or reorganization affecting the
Company and its subsidiaries or such other material change in the Company’s
business and whether to increase, decrease, otherwise adjust actual performance
measures, targets, or payout ranges used hereunder or eliminate a Bonus Award if
such change(s) is/are desirable in the interests of equitable treatment of the
Participants and the Company. The Management Committee will implement such
change(s) for immediate incorporation into the Plan.

 

6. COMPUTATION AND DISBURSEMENT OF FUNDS

Company performance will be assessed and measured after the end of a Fiscal Year
in order to determine annual Bonus Pool funding and Bonus Awards for that Fiscal
Year. Subject to achievement of the Minimum Financial Targets set forth in
Exhibit A and the other terms and conditions of the Plan, Bonus Pool funding and
Bonus Awards will be determined by the Company’s performance relative to the
Financial Targets also set forth in Exhibit A and in the case of the
discretionary component set forth in clause (iii) of Exhibit A, will be subject
to the sole and absolute discretion of the Compensation Committee. In the event
the Company fails to achieve the Minimum Financial Targets for a Fiscal Year,
Participants will not receive a Bonus Award for that Fiscal Year for EBITDA and
Revenue components of the Bonus Award; provided, however, the Compensation
Committee may in its discretion still award Bonus Awards related to
discretionary component set forth in clause (iii) of Exhibit A.

The calculation of EBITDA and Revenue will be based upon the Company’s audited
financial statements for the applicable Fiscal Year, subject to review and
approval by the Board in its sole discretion. Without exception, unaudited
financials will not be used to measure achievement of the Financial Targets or
the Minimum Financial Targets.

As set forth in greater detail in Exhibit A, the Company will provide
differentiated Bonus Awards based on individual performance. It will execute
Bonus Awards inside of the Bonus Pool funding thresholds defined inside this
Plan as approved by the Compensation Committee.

As soon as practical after the close of a Fiscal Year, the Company’s CAO will
have prepared a calculation of the Company’s actual audited achieved performance
relative to the Financial Targets, any business unit targets, and the proposed
Bonus Awards under the Plan for that Fiscal Year. The proposed Bonus Award, a
list of eligible Participants and their Eligible Earnings will be presented to
the Compensation Committee by no later

 

Page 7 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

than sixty (60) days following the end of the applicable Fiscal Year and once
approved by the Compensation Committee, the Bonus Award will be paid to all
Participants by March 31st of the calendar year following the Fiscal Year for
which the Bonus Awards are earned. If the approval from the Compensation
Committee occurs after March 31st of the following Fiscal Year, then the Bonus
Award payouts will occur as soon as practical following approval, but no later
than June 30th of the calendar year following the Fiscal Year for which the
Bonus Awards are earned. If prorated Bonus Awards are granted, then such Bonus
Awards will be paid in the same manner at the same time as all the other Bonus
Award payouts.

Notwithstanding anything to the contrary in this Plan, if the Compensation
Committee determines, in its sole and absolute discretion, that calculations
underlying the Financial Targets, including but not limited to mistakes in the
Company’s audited financial statements for the Fiscal Year, were incorrect, then
the Compensation Committee may (i) adjust Bonus Awards (upward or downward); or
(ii) initiate a Claw Back and recover from any Participant, and such Participant
shall pay over to the Company, an amount equal to the cash value of any Bonus
Award granted under the Plan.

Notwithstanding anything to the contrary in this Plan, in the event that any
Participant engages in acts or omissions that would result in a termination for
Cause during the twenty-four (24) month period commencing on the date a Bonus
Award is paid under the Plan, the Company shall be entitled to initiate a Claw
Back and recover or offset against other compensation from the Participant at
any time during such twenty-four (24) month period, and the Participant shall
pay over to the Company, an amount equal to the cash value of such Bonus Award.

Income, employment and any other applicable taxes will be withheld from any
Bonus Award payments required under the Plan to the extent determined by the
Company in accordance with applicable law and remitted to the appropriate tax
authority.

 

7. TARGET BONUS PERCENTAGES

Target Bonus Percentages by position or job level (other than for NEOs) are
provided in Exhibit B. Target Bonus Percentages for NEOs are provided in Exhibit
A.

 

8. INDIVIDUAL PERFORMANCE DISCRETIONARY PAYOUT

Subject to the achievement of the Minimum Financial Targets and the availability
of the Bonus Pool and the Discretionary Pool, as applicable, such availability
to be determined in the Compensation Committee’s sole and absolute discretion,
Participant’s discretionary component of actual payout % as set forth in Exhibit
A for any Fiscal Year will be determined based on Fiscal Year individual
performance and achievement of Company goals. The variations (i.e., increases or
decreases from the Target Bonus Percentages set forth in Exhibits B, as
applicable) in Participants’ Bonus Awards that result from adjustments to the
discretionary component of actual payout % based on individual performance shall
not result in any increase in the aggregate Bonus Pool or Discretionary Pool
available to all eligible Participants.

 

Page 8 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

The Management Committee will determine 50% of the discretionary component of
actual payout % based on individual performance for each Participant (other than
the NEOs) and may adjust such Participant’s Bonus Award in accordance with the
terms and conditions of the Plan. The Compensation Committee will determine 50%
of the discretionary component of actual payout % based on individual
performance for each Participant and may adjust such Participant’s Bonus Award
in accordance with the terms and conditions of the Plan. The Compensation
Committee, in its sole and absolute discretion, will determine the entire
discretionary component of actual payout % based on individual performance for
the NEOs.

 

9. ADMINISTRATION

Subject to Sections 3, 5 and 6 (and excluding actions with respect to NEOs that
are reserved to the Compensation Committee or the Board hereunder), the
Management Committee will have the authority to administer and make all
decisions and exercise all rights of the Company with respect to this Plan,
including, the authority (i) to determine eligibility hereunder; (ii) related to
rules and regulations for the administration of the Plan; and (iii) to decide
any questions and settle controversies and disputes with employees that may
arise in connection with the Plan. For the avoidance of doubt, the Compensation
Committee will have the sole authority to interpret the provisions of the Plan,
including, without limitation, determination of Financial Targets, funding of
the Bonus Pool, oversight of discretionary portions of Bonus Awards and
evaluation of individual performance. The Management Committee will provide the
Compensation Committee, no less than once during the Fiscal Year, a summary of
significant recurring questions, controversies and disputes (if any) that may
have arisen in connection with the Plan during the preceding Fiscal Year. The
Compensation Committee will have the authority to rely upon any reports prepared
by the auditors and conclusively determine whether Participants have earned
Bonus Awards hereunder. The members of the Board and Compensation Committee will
not be liable for any actions or determinations made with respect to their
duties under this Plan.

In the event of a claim or dispute brought forth by a Participant, the decision
of the Management Committee as to the facts in the case and meaning and intent
of any provision of the Plan, or its application, will be final, binding, and
conclusive. In the case of claims or disputes brought by a Participant that is a
member of the Management Committee or a Named Executive Officer, such decisions
will be made by the Compensation Committee.

 

10. GENERAL PROVISIONS

A Participant’s rights under the Plan will not be assignable, either voluntarily
or in-voluntarily by way of encumbrance, pledge, attachment, level or charge of
any nature (except as may be required by state or federal law).

 

Page 9 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

In addition to the payment of Bonus Awards to Participants under the Plan, the
Compensation Committee retains the sole and absolute discretion to approve an
additional discretionary pool to award additional cash bonuses to Participants
in recognition of the Company’s achievement of such qualitative or quantitative
performance goals as determined by the Compensation Committee.

Nothing in the Plan will require the Company to segregate or set aside any funds
or other property for the purpose of paying any portion of a financial award. No
Participant, beneficiary or other person will have any right, title or interest
in any amount awarded under the Plan prior to the payment of such award to him
or her, or in any property of the Company or its subsidiaries.

Participation in this Plan will not confer upon any Participant any right to
continue in the employ of the Company nor interfere in any way with the right of
the Company to terminate any Participant’s employment at any time. The Company
is under no obligation to continue the Plan in future fiscal years.

 

Page 10 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

EXHIBIT A

Plan Financial Targets

Payment Schedule

60% of the total earned amount will be paid out for 2013 performance, while the
remaining 40% should be accrued and paid out along with the amounts earned for
2014 performance.

 

          2013 Target      2014 Target  

Overall Company

   EBITDA      *****         *****       Revenue      *****         *****   

Media & Messaging

   Contribution Margin      *****         *****       Revenue      *****        
*****   

Financial Targets for each Fiscal Year will be as follows (the “Financial
Targets”).

Minimum Financial Targets

No payout will be made to Participants unless the Company achieves (i) (A) in
the case of Participants other than Named Executive Officers, a minimum EBITDA
of 80% of the aforementioned Financial Target for EBITDA and (B) in the case of
Participants who are Named Executive Officers, a minimum EBITDA of 90% of the
aforementioned Financial Target for EBITDA and (ii) a minimum Revenue of 95% of
the aforementioned Financial Target for Revenue (clauses (i) and (ii) together,
the “Minimum Financial Target(s)”).

Bonus Pool

Subject to achievement of the Minimum Financial Targets and the other terms and
conditions of the Plan, the Compensation Committee will in its sole and absolute
discretion establish the Bonus Pool from funds designated in the Budget at a
value targeted to equal the sum of all Bonus Awards to be made under the Plan.

Bonus Awards for Participants Other than NEOs

Subject to achievement of the Minimum Financial Targets and other terms and
conditions of the Plan, the Bonus Awards for Participants other than NEOs will
equal the product of : (x) Participant’s Target Bonus Percentage as set forth on
Exhibit B multiplied by Eligible Earnings multiplied by (y) Payout % calculated
below:

 

  a. 2013 Plan Fiscal Year

 

  i. 60% of payout % will be based on achieved Company EBITDA as follows:

 

Achieved EBITDA   EBITDA Payout   >100% of EBITDA Financial Target     0 % 
100% of EBITDA Financial Target     50 %  *****     100 %  *****     125 % 
*****     150 % 

 

Page 11 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

  ii. 40% of payout % will be based on achieved Company Revenue as follows:

 

% of Financial Target Revenue Achieved   Revenue Payout   <100%     0 %  100%  
  100 %  125%     125 %  175%     150 % 

 

  b. 2014 Plan Fiscal Year

 

  i. 60% of payout % will be based on achieved Company EBITDA as follows:

 

Achieved EBITDA   EBITDA Payout   *****     0 %  *****     50 %  *****     75 % 
*****     100 %  *****     125 %  *****     150 % 

 

  ii. 40% of payout % will be based on achieved Company Revenue as follows:

 

% of Financial Target Revenue Achieved   Revenue Payout   <100%     0 %  100%  
  50 %  125%     75 %  150%     100 %  175%     125 %  200%     150 % 

 

Page 12 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

EXHIBIT B

Motricity Target Bonus Percentages by Job Title

Target Bonus Percentages by position or job level (exclusive of NEOs) are as
follows:

 

Position / Job Level

   Target
%  

Senior Vice President

     *****   

Vice President

     *****   

Senior Director

     *****   

Director

     *****   

Manager/Senior Manager

     *****   

Individual Contributors

     *****   

Support (Non-Exempt Employees)

     *****   

Bonus Awards for NEOs

Subject to achievement of the Minimum Financial Targets and the other terms and
conditions of the Plan, the Bonus Awards for NEOs will equal the product of:
(x) Participant’s Target Bonus Percentage multiplied by Eligible Earnings
multiplied by (y) Payout % calculated below:

 

  i. Solely in the case of the Participant being the Company’s Chief Executive
Officer, who has a Target Bonus Percentage of 70% for each Fiscal Year of the
Plan the Payout % will be calculated as the sum of clauses (i) and (ii) below:

 

  a. 2013 Plan Fiscal Year

 

  i. 75% of payout % will be based on achieved Revenue of the Media and U.S.
Messaging business as follows, provided that the Contribution Margin for the
Media and U.S. Messaging business, taken together, is equal to or better than
the Financial Target. For the avoidance of doubt and notwithstanding anything to
the contrary, no payout will be made unless the Contribution Margin for the
Media and U.S. Message business is not worse than the Financial Target:

 

% of Financial Target Revenue Achieved   Revenue Payout   <100%     0 %  100%  
  50 %  125%     100 %  150%     125 %  200%     150 % 

 

Page 13 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

  ii. 25% of payout % will be based on achieved Company EBITDA as follows:

 

Achieved EBITDA   EBITDA Payout   *****     0 %  *****     50 %  *****     75 % 
*****     100 %  *****     125 %  *****     150 % 

 

  b. 2014 Plan Fiscal Year

 

  i. 75% of payout % will be based on achieved Company Revenue as follows:

 

% of Financial Target Revenue Achieved   Revenue Payout   <100%     0 %  100%  
  50 %  125%     75 %  150%     100 %  175%     125 %  200%     150 % 

 

  ii. 25% of payout % will be based on achieved Company EBITDA as follows:

 

Achieved EBITDA   EBITDA Payout   *****     0 %  *****     50 %  *****     75 % 
*****     100 %  *****     125 %  *****     150 % 

 

  ii. Solely in the case of the Participant being the Company’s Chief
Administrative Officer and General Counsel, who has a Target Bonus Percentage of
50% for each Fiscal Year of the Plan the Payout % will be calculated as the sum
of clauses (i), (ii) and (iii) below:

 

  a. 2013 Plan Fiscal Year

 

  i. 50% of payout % to be discretionary and to be determined in the sole and
absolute discretion of the Compensation Committee:

 

  ii. 25% of payout % will be based on achieved Company EBITDA as follows:

 

Achieved EBITDA   EBITDA Payout   *****     0 %  *****     50 %  *****     75 % 
*****     100 %  *****     125 %  *****     150 % 

 

Page 14 of 15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant

to a request for confidential treatment and, where applicable, have been marked
with an asterisk (“[*****]”) to

denote where omissions have been made. The confidential material has been filed
separately with the Securities and

Exchange Commission.

 

  iii. 25% of payout % will be based on achieved Company EBITDA as follows:

 

% of Financial Target Revenue Achieved   Revenue Payout   <100%     0 %  100%  
  100 %  125%     125 %  200%     150 % 

 

  b. 2014 Plan Fiscal Year

 

  i. 50% of payout % to be discretionary and to be determined in the sole and
absolute discretion of the Compensation Committee:

 

  ii. 25% of payout % will be based on achieved Company EBITDA as follows:

 

Achieved EBITDA   EBITDA Payout   *****     0 %  *****     50 %  *****     75 % 
*****     100 %  *****     125 %  *****     150 % 

 

  iii. 25% of payout % will be based on achieved Company Revenue as follows:

 

% of Financial Target Revenue Achieved   Revenue Payout   <100%     0 %  100%  
  50 %  125%     75 %  150%     100 %  175%     125 %  200%     150 % 

 

Page 15 of 15